EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Marc Berger on 12/20/2021 and on 1/31/2022. The application has been amended as follows: 

Claims 1, 5 and 8 have been amended and claims 12-20 have been canceled.

Please add the underlined text and delete the cross-lined text as follows:

1. (currently amended) A keyboard, comprising:
	a blank translucent surface for use as an input device;
	a capacitive layer mounted underneath said blank translucent surface, enabling detection of touch location and pressure on said blank translucent surface
	a projection system dynamically projecting a plurality of visual layouts of keys of a keyboard on said blank translucent surface, wherein each visual layout comprises ASCII character keys or graphical buttons; and
	an accessibility module running on a computing device, coupled with said capacitive layer and with said projection system, configured (i) to continuously monitor keyboard usage, comprising identification of whether a finger, a palm or a knuckle is being used to provide input from physiological measurements including finger length, and a position of the identified finger, palm or knuckle on the keyboard surface, and (ii) to dynamically adapt to the user’s style of typing, comprising dynamically reducing horizontal spacing between keys mapped to the left hand, or selectively enabling and disabling keys, to reduce the amount of hand motion required 
5. (currently amended) The keyboard of claim [[ 1 wherein said accessibility module identifies pressure applied by the user’s identified finger, palm or knuckle to said blank translucent surface, providing a pressure heatmap.

8. (currently amended) The keyboard of claim 1 wherein said accessibility module provides shortcuts to quickly invoke a user’s intent and adjusts the visually projected keyboard layout so as to minimize typing errors, to decrease hand and finger motion

Please cancel claims 12-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LILIANA CERULLO/Primary Examiner, Art Unit 2621